DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 7-11 and 16 have been allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 15 are rejected under 35 U.S.C. 102a(1) as being anticipated by Caron, US 2016/0081432 A1.  Caron discloses a shoelace retainer (figure 1) for use with a shoelace coupled to a shoe.  The shoelace retainer comprise a base (40) defining at least one channel for receiving a shoelace to couple the shoelace retainer to the shoe.  The retainer has a body (102) coupled to the base (40) defining a channel (at 103) for receiving an end portion of the shoelace.  The body includes first arm (53) and a second arm (107); and, a cap (204) coupled to the body via the living hinge (30).  The cap pivots relative to the body to selectively cover at least part of the channel formed by the body to thereby inhibit movement of the end portion of the shoelace out of the channel.  The cap (204) includes a protrusion (50) that engages the first arm (53) when the cap is positioned to cover the channel of the body.

    PNG
    media_image1.png
    347
    657
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 12-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677